Citation Nr: 0810526	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO. 05-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1. Entitlement to an effective date earlier than 
November 3, 2003 for the grant of compensation under 
38 U.S.C.A. § 1151 for paresthesia with weakness, left 
quadriceps and left anterior thigh. 

2. Entitlement to an increased rating for compensation for 
paresthesia with weakness, left quadriceps and left anterior 
thigh (now claimed as left hip pain),` currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to 
August 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which found new and material evidence 
had been submitted to reopen the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for paresthesia with 
weakness, left quadriceps and left anterior thigh, and 
granted the claim, effective November 3, 2003. The veteran 
disagreed with the effective date of the grant and the 
current appeal ensued. 

The veteran also filed an April 2005 claim for an increased 
rating for paresthesia with weakness, left quadriceps and 
left anterior thigh (now claimed as left hip pain), currently 
evaluated as 20 percent disabling. By rating action of 
June 2006, an increased rating was denied. An August 2006 VA 
Form 9, appealing the effective date of the grant for 
paresthesia with weakness, left quadriceps and left anterior 
thigh, also included a disagreement to the denial of an 
increased rating for paresthesia with weakness, left 
quadriceps and left anterior thigh (now claimed as left hip 
pain). Because a timely filed notice of disagreement (NOD) 
was submitted, a statement of the case is now required. 
Manlincon v. West, 12 Vet. App. 238 (1999). 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2007. A 
transcript of that hearing is of record and is associated 
with the claims folder. The veteran withdrew the issues of an 
increased rating for chronic fatigue syndrome and whether new 
and material evidence has been submitted to reopen the claim 
for service connection for an irritable colon. The veteran's 
withdrawal of an appeal is in writing when his hearing 
transcript is reduced to writing. See Tomlin v. Brown, 5 Vet. 
App. 355 (1993). Therefore, those issues are no longer before 
the Board and is not reflected on the title page. 

The issue of entitlement to an increased rating for 
paresthesia with weakness, left quadriceps and left anterior 
thigh (now claimed as left hip pain) being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's original claim for compensation under 
38 U.S.C.A. § 1151 for paresthesia with weakness, left 
quadriceps and left anterior thigh, was received 
September 24, 1999. 

2. By rating decision of November 1999, compensation under 
38 U.S.C.A. § 1151 for paresthesia with weakness, left 
quadriceps and left anterior thigh, was denied. 

3. By rating decision dated in June 2002, the RO reopened the 
veteran's claim for compensation under 38 U.S.C.A §  1151, 
and after having conducted medical inquiry denied the claim.

4. The veteran was notified of the denial for compensation 
under 38 U.S.C.A. § 1151 for paresthesia with weakness, left 
quadriceps and left anterior thigh, in a letter of the same 
month and also notified of his appellate rights, and no 
appeal was filed. 

5. The veteran's attempted NOD as to the June 2002 rating 
decision was received by the RO on November 3, 2003, over one 
year after the issuance of the rating decision. 

6. The veteran's November 3, 2003 communication was deemed a 
petition to reopen the previously denied claim and by rating 
action of October 2004, compensation benefits under 
38 U.S.C.A. § 1151 for paresthesia with weakness, left 
quadriceps and left anterior thigh were granted, effective 
November 3, 2003. 


CONCLUSION OF LAW

An effective date earlier than November 3, 2003 for the grant 
of compensation under 38 U.S.C.A. § 1151 for paresthesia with 
weakness, left quadriceps and left anterior thigh is not 
warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). As to the issue of 
an earlier effective date for compensation under the 
provisions of a 38 U.S.C.A. § 1151 claim, the Board concludes 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance. In this case, 
the veteran has attempted to allege a "freestanding" claim 
which can not be awarded as a matter of law. See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). 

In the alternative, the veteran was notified of the basis of 
an effective date as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
VA must also provide notification that a disability rating 
and an effective date for the award of benefits be assigned 
if service connection is awarded. The veteran received 
Dingess notification in March 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes correspondence via the veteran's Congressmen, 
private treatment records, VA outpatient treatment records 
and VA medical opinions. There are no known additional 
records or information to obtain. 

A hearing was offered, and the veteran presented testimony 
before the undersigned VLJ in December 2007. As such, the 
Board finds that the record as it stands, if required, 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claim.

Earlier Effective Date

The veteran maintains that an effective date earlier than 
November 3, 2003, is warranted for the grant of compensation 
under 38 U.S.C.A. § 1151 for paresthesia with weakness, left 
quadriceps and left anterior thigh. The veteran argues that 
he filed a claim seeking compensation in September 1999, and 
that after the claim was denied in November 1999, he relied 
upon the office of his Congressional Representative to file 
an NOD. He argues that the effective date of the claim should 
be as of the date of his original claim in September 1999.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. While the record indicates that the 
veteran may have attempted to file an NOD within one year of 
the rating decision, his claim was reopened on its merits in 
June 2002 and denied. The veteran did not file a notice of 
disagreement as to the June 2002 rating decision. The June 
2002 rating decision effectively examined the merits of the 
decision dating back to the date of the original claim in 
September 1999.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date for 
disability due to provisions of 38 U.S.C.A. § 1151, will be 
date injury or aggravation was suffered if claim is received 
within 1 year after that date; otherwise date of the receipt 
of the claim. 38 U.S.C.A. § 5110 (c); 38 C.F.R. § 3.400 (i). 

However, the effective date of an award of a claim when new 
and material evidence has been submitted after the final 
disallowance and reopened claims will be the date of receipt 
of the claim or date entitlement arose, whichever is later. 
38 C.F.R. § 3.400 (q) (r). 

The veteran initially filed a claim for his left leg 
disability in September 1999. He indicated that he wanted to 
file a claim for service connected disability benefits for an 
injury he received that had caused pain and the full use of 
his left leg. However, the veteran argued that his disability 
was incurred as a result of a May 1999 procedure at a VA 
hospital. 

Upon receipt of the claim, the RO properly construed the 
claim as one involving potential benefits under then 
applicable provisions of 38 U.S.C.A. § 1151. See 38 U.S.C.A. 
§ 1151 (Providing that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected). 

By rating decision November 1999, disability compensation for 
a left leg disorder was denied. Notice was sent that same 
month detailing the veteran's appellate rights to both the 
veteran and his representative. 

Of record is a letter from the veteran to his Congressional 
representative, dated on December 17, 1999. The letter to the 
Congressional representative indicates the veteran's 
dissatisfaction with the September 1999 rating decision; and 
that the veteran was seeking the Congressional 
representative's assistance in pursuing the claim. The letter 
is also annotated indicating that the veteran's service 
organization received a copy. 

Although not date-stamped received, an envelope also appears 
in the record, post-marked December 17, 1999 and addressed to 
the RO. The envelope is also ink-stamped marked with the 
notation "MISSENT TO PUBLIC SERVICE CO OF NEW MEXICO." 

It is unclear from the record how the December 17, 1999 
letter arrived at the RO, nor the date of its receipt. It 
appears that the veteran may have forwarded the letter to his 
Congressional Representative (as it is so addressed), but 
mailed it to the RO (as the envelope is so addressed).  

In any case, the RO did not consider the December 17, 1991 
letter as an NOD, nor does the Board presently do so. In 
June 2001, a letter was received by VA from the veteran's 
Congressional Representative's office, which was considered 
by the RO as the veteran's petition to reopen the previously 
denied claim. 

The RO deemed the claim reopened and developed its merits. In 
May 2002, an opinion was rendered by a VA examiner based on 
all of the clinical evidence submitted and included in the 
veteran's claims file. The examiner indicated that the 
veteran had a complicated medical history which included, 
prior to the lumbar puncture of June 1999, notes indicating 
cervical and possibly lumbar osteoarthritic disease with back 
pain and possible cervical spondylosis. The examiner 
indicated that in his opinion, based on the complete review 
of the medical records provided, the veteran's persistent 
left leg dysesthesia, possibly coupled with gait dysfunction 
and leg weakness, were unlikely to be related to the lumbar 
puncture or an unforeseen complication thereof. 

By rating decision June 2002, the RO stated that the previous 
claim "was considered reopened," and reviewed all of the 
evidence submitted in support of the initial application for 
compensation benefits, as well as all evidence submitted in 
support of the current application. The RO found that 
compensation was not warranted under the provisions of 
38 U.S.C.A. § 1151. Notice was sent that same month to both 
the veteran and his representative detailing the veteran's 
appellate rights.

On November 3, 2003, the RO received a letter from the 
veteran's Congressional representative, with a VA Form 9 
(substantive appeal), expressing disagreement with the 
decision from VA concerning the denial of compensation for 
weakness of the left quadriceps muscle group under the 
provisions of 38 U.S.C.A. § 1151. Because the veteran's 
disagreement was received over one year after the June 2002 
rating decision, the RO considered the communication as an 
attempt to reopen the claim. 

In May 2004, the veteran underwent a VA examination. A review 
of his entire claims file was made in connection with his 
examination. He reported that he underwent a lumbar puncture 
in May 1999, as an outpatient, in order to get the diagnostic 
information concerning a neurological condition that was 
being evaluated. He reported that while he was in the 
position for the lumbar puncture, there was a sudden onset of 
pain shooting down the left leg. He indicated that the needle 
was withdrawn and another lumbar puncture was performed 
without further complication. After dressing, he noticed 
weakness in the region of his left thigh. Physical 
examination was performed and the examiner indicated that 
based upon a review of the claims file and examination of the 
veteran, the veteran's current conditions of the left 
anterior thigh was related to the spinal tap procedure done 
in 1999, since the symptoms were reported to have onset at 
that time, and there was no other diagnosed medical condition 
to explain the dysfunction. 

By rating decision of October 2004, the RO determined that 
new and material evidence had been presented to reopen the 
claim for paresthesia with weakness of the left quadriceps 
and anterior thigh, under the provisions of 38 U.S.C.A. 
§ 1151. The claim was then granted, effective 
November 3, 2003, the date of the reopened claim. 

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in December 2007. He asserted that his grant 
of benefits should be made effective 1999, when he initially 
filed the claim for weakness of the left quadriceps and 
anterior thigh, under the provisions of 38 U.S.C.A. § 1151. 

However, there is no basis to assign an effective date 
earlier than assigned. Although the veteran appears to have 
sought review of the November 1999 rating decision, the clear 
fact of record is that in June 2001 the RO reopened the 
claim; conducted medical inquiry and reviewed all of the 
evidence of record since the inception of the claim in 
November 1999. 

Stated alternatively, as of the June 2002 rating decision 
which he did not then appeal, the veteran's claim was in no 
different posture than at the time of the November 1999 
rating. See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(Holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).    



	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than November 3, 2003 for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
paresthesia with weakness, left quadriceps and left anterior 
thigh, is denied. 


REMAND

Additional development is necessary with regard to the 
veteran's claim for an increased rating for compensation for 
paresthesia with weakness, left quadriceps and left anterior 
thigh, currently evaluated as 20 percent disabling. 

The veteran also filed an April 2005 claim for an increased 
rating for paresthesia with weakness, left quadriceps and 
left anterior thigh (now claimed as left hip pain), currently 
evaluated as 20 percent disabling. By rating action of 
June 2006, an increased rating was denied. An August 2006 VA 
Form 9, appealing the effective date of the grant for 
paresthesia with weakness, left quadriceps and left anterior 
thigh, also included a disagreement to the denial of an 
increased rating for paresthesia with weakness, left 
quadriceps and left anterior thigh (now claimed as left hip 
pain). In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC. 

Accordingly, this case is REMANDED for the following action:  

The veteran and his representative should 
be provided a SOC regarding entitlement 
to an increased rating for compensation 
for paresthesia with weakness, left 
quadriceps and left anterior thigh, 
currently evaluated as 20 percent 
disabling. If the veteran perfects an 
appeal by timely submitting a substantive 
appeal, the matter should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


